OFFICE   OF THE AmORNEY     GENERAL     OF TEXA8
                   AUSTIN




                                      ,oalamolay frnom
                                      You8 r8Qtl8rt Mad8


                                 t   8ltuatlon8
                                  to tho appU-
                               cm80 all  Ho. 8,
                            -88VOdih bgirla-
                                                               501

    Honoroblo ffoorgoii. aheppiml, page a


              "XS the Swogolng qwrtion ia anmrored in
         the nogstivo, then 3.8auah aampany roQulrod to
         pay the tax provided In Beqtion 8 of Artiolo
         XI of the Omnlbw ‘faxLav?



.




              ‘I? thir 00rmpany r8Quil'Odto ~A'O&?O&
                                                   bnd
         pSy thb~ta On th0 gOr &woduoed in bAi8iUl@?




              ?&no. 1. (1) There is hereby levied en
         oooupajaon tax aO.tho bwinors or oooupatiari
         of ~J~‘oduo~ gor:Within thl8 IWate, somputod
         88 .fO~OU8~:




         hbrd $U~Oduood    and raved     thillthi.8Statb,
         and Of 8&l Ra8 80&d if Dl’OdUO4 d in .SnOther &i%te
         and iamrtod .into this State. at tho a@rket
         V&U.  thWbO& '88 and lthenproduoed, w a8 and
                                                                                       .


;‘.
/                                                                                502


       Honorable Oeo~ge Ii.~sheppard,pagti3


               800lrl¶8tural.88 #h&l IIOYW be &OW th8n blbYCu&
               one hwdrbd ffi    ftiethr (ll&O)   of one (1) oont
               pbr qae thoudad (1,000) oubio reet cm 'mot snd
               #our a8tur8l gw -sold w produoed aad 8ared in
               thlr  8tPatb, urd,not   thbroaftor lawfully  injeot-
               ed into the oa~th ia the tat0 OS 'P&8, for
               the touovips p        oIe* 1 ta) rtor8go~thbrborl
           ~'. (b.  noyol.%n&         ,P~O88Ui'~j    (d).U.@&
                3 and not .thermftor~ (0) Uwfully vented w
               &wed     in oormootiozkwith the'poduotion cf
               Oili




      ~.      poduatr   extpaatodi reprated and            8sYed    from
               8WbgMi
                       "b a&b ge is 8old.fw 088kthO t8X 8-1
               bb Oolliput8d   on~thwprodwerr* grorr reoeipt8     of
               rush 8-j       and in Q88e tho,uhale qz.6 part of
               tho oowideration ror then8818 or &u is sng.
               port%on     of the prodwtr    extmoted ~fiwm81mh g.88,
               the tu.aha$l      be craqputedon~tb -88      velue
               of the pMduata reoelved pltu all other thing8
               of value reoeivod       by tho produoer, exohpt In
              ,awe of @So proaerred        by roayolsng opecsciowi
                    “Xn ilet-         the market value of gas
                                              the tax due there
                                                Of    re8ldue       &8     hW-
                                iQt0 qlb outh        in   the   state      or
             tbxw fort&b folle       pur 08e9: (8) storage
             thbieof (b) repzetaruringjPo) lifting oili aud
      ,I:    a80 (dJ aan la~f'ullyvented or flared In oon-
       : .:. neotion vith tho produotion of oil; aavtu and
Eonwabh     Qom&e     H. 6hhoppara,pago 4


    oxaept howovw, 3.fauy gu 80 injeoted Into ths
    ssrrti&18aold~fex 8UO.b gurpoaoa, aen the aarkbt
    Ytiti~,bf?tk&b 888 80 '8Old rball XiO$ b@ bIolUdbd
    In oaaput*     thb tu.   All l+qtid hydrootibcw
    th8t  8re rbaOvbrbdfwm ar*a%y mbdnq 0s a 80
    bo.t8gbd at the .Mme rate a8 0l.la8 lbvled 68
    AvtlOlb t or turn Aat.
            "(2) The tsf heroby levied a&U         bo 8
     li8bllity      of thb produoer   0s ga8 am~it8lxUl
    be tb duty of'ewih auoh preduaer to'koop.aaou-
    rote raowda ku 'Pexaaof 8lJ gee p&dwed,~aak-
    ing mmhly  rypwta  under iiathI+ hweiwftor
    providckd.
         "(3) Pho pureh8aw org88ahtu+8ytho
    tru,DP-8aa 888 pwohMed   and deduot thb t;ar80
    peid l'rm.;thep8ymmt dub the prodwbr ok other
    intOs'O8thohl+'8, SJ8kU@ 8Wh w-t8        @d de-
    duotod to tho OoiaptroUer Of FtablZO &?OOpnt8 by

     pepa      dub produaera rw .aha p8yuent    0s tuti
     tu~bob416'bpthegttrr~a,intrlratror
     thb   we prtd bedat   0s the a8t? of 9~       w
     shall not be oomalnglod with
     h a l& b y
              loid &W'Oh88Ol', Stud aiii%%?=d
     to tha State Zrouuror in woord8we        with thb
     trrma  8nd pr0*;l*10na of tbi8 Art&bled*    (Under-
     oowing      oura)

           "600. 2.' (1)    FOP thb pm8b     Of thi8 bt
     'produo0P,r( ahal   meal My pbraon oluluq; oop-
     trOlling, 8llW@h&       0s 1W8ing  8D$ &or YOU.
     O&O?    w    &3OP8W YhO ~0dUOO8   &Ii w   SMUW
     my   g88 by t&lag it from thb eaoth or oator
     %n thUBtate,      utd ah8ll inoluda any pb'ion
     ovn%hg8uy royttltyor othw intereat in any garr
     or ita,vdlue whbthbr pwduoed by him, or by 801~
     other person onhi8 beh8lf, elthorbylotue,
     contrmt, or othwviao.
            "(2)     'Firrt purohuor ahal    mean any per-
     ronpur0liaa*g08         framthbprodwer.
                                              ,
                                                                  504


Eonorrble @eorgo.8. $heppsrd, page 5


            “(3)   ~8Ub8OQWJIt:   &W@l880~'       Shd&   MM
     ianypbra   who purch8aea gu' for 8ny pup080
                 ThOn 88ld.ga8 $8 purahraod frrO~any
     ThEttSOOYe.~,
              %
     por8on o+tr th8n the ~producw.~
           "bbo. 28. (1) 2ho tu hokn      impoaod On
     thb ~OdU~~Ot;     &jIUSh8ll b8 tbo ~prS.mWy;ua-
     bXUty of the producer88 hbrblnboforo dbrbbd,
     8Ud OYOPJ wP8OU 5XlFahcr8%llf4
                                  g88 fPOE ~OdWOO
     thweoi .8nd trLing dbUvery thoroof rt or aear
      the prom%aea vhwb produood ah8ll oolloot 8ai.d
     tax inpored by thir &%iCle fmm the produoor.
     BYorypurch8aor lnCludIJq:thC fir8t@F@8OP~
     u&d tha SubreQuent puroh88er, ~oqulawd to ool-~
     ~loot any tax under thi8 Ast1010, 8&&l mClKC lwh
      oollootlon by deduot+lrgend vlthboZd@~ t.Iw
      anounti0s awh tat rmm 8ny payi8aaa   made by
      8yh puroh8aw to the pmduo8r, and remit -8aaa
      as herein plrovhlad. . e .*




     giGa of aatd a88 w*thin thl8 St8te..*               (bdbr-
     row&q   our*)                        :

           Thla statute letio8,lUL oceup8tioa'tu op tho buai-
 -88
I,    0s produclq fgma    It i8 I 853OOia8Oi bXOi8b t8X knOTSI
 .$aal oocqprtion tax. .A 8tcrtMMt In rbgurd to thb c~888ifio8-         '.
:tbn Of tub8 i8 found in 2fi~IdiaigaMb, UT 34, 88 fOuQU8a
           *'Pam8 r8.u n8twolly ~hto tar00 ol888e8,
      -4,     C8&9%t6tiOnOr POU. tlUe8, t&XC8 CR pro-
      wl'tp, Md bXOi8~8."
~h~bX#M8tiOZl Of OXdEb taZe8 i8 iU%dOin tho S@lBOdiSOU88iOll
 kr 26 Rullq Oeao L8v 34, 88 follwar
           I... v bxcias incrlude8every r0m al? ohm60
      %mpoled bTfPUbllC SUthOP%tJTfOl'the pWRO8e Of
      rsia%ng risvonueupon thb perfarnranoe0s an act,
                                                                                        505

                     QoorgoIi.ahsppard, poee 6,'


             the enJoy0ent of.8 poi~&loge, or the ongngi,zq
               in an oootipWi%on~ The ob                    tion ,to pay 8n
.,   .
               axoiao i8 b8abd upa             the   TO
                                                     =r UntMy           8otion 0s
               the    pOP8Ol3     taxed %n pb*fWmiX~g           th8. 8Ot, en-
         ’   : joy3.q       thb   prLv%lego,     w on$agine          in    the ~ao~u-
               pcrtrlon     *hiah     $8 the 8UbjOOt     O?.thO         bXd80    and
              the elOmOnt o? abrolute and~wuwoibable de-




              gmymhnt of,tho tiaxevbm whbw the 8ot is pbrfwm-
              od by ROMOSidOIlt8 Of th. SibtO Yith PerpOt
              to   property     llhlohh88 MYW            been Ylthln It8
              bowdMt.8,         prorid.          t&b  Ut  Yhioh   18. 8LIbjOOt
              to    tho tar is potrormed wa.n                 the 8tste, and
              oonYor8oly       an oxoiae OauucA oon8tltutlonaly
              be lmpo8ed upmthe               pw?ormMe      e of an 8ot out-
              81d8      the UrnitS O?.thO ~oYOrW@Ikt~ Wit by.
              uhbh       the exwtse     Uleviod.         . . ."
1
by talcbq,lt fwea the us*         OR v8tora %a this pt8ter . . ."
Thw,   *I   au    an inapprl~tc)pay In the statute. '31v*tue of tho
I8atth8t&6tlan~fqpaa*a           upontru~%mdu6br        thoaeta.ma
hued Qp w ~Ofhl@ti~~ WiO#L@?St&t&, Y&i.& FkOtiOIb 2 ut8
8“p r o du4 plrpUpty~whoprodwb8
                     ’to                     -8 la thi8 ml8tPO.  xf
+668&6~ 4 18 6onaPuod to.mtlplirCt,~$+       t8U 08 th6,'BNdWbr,'
&&d thb ~2WBdUOW,-i8 dbbMd th&@Wty             +ha t#kM.thb gor, Hera
the eurth or thb puty ,* owns w bontr618 thb egos wel3 rb-
gbrdlua   0s tb def2.nlti~~'-*o da not aw~hov-t;lu tax bared Q~L
 Usd lawortbd g8a 08n bo bafaobd, ~bboawo the prodwer might
J&Ot bb YfthfEl thb jWf#diatiW         Ot'thf8 8t8tOr %W @S ni&h$
h8ve -8Od     through the hands Ot.UYWr;l 8waaa.8lve oIw]pI by
thWthOitFOWhO8       %X6SMd8ifl'8t~b         06OWS fIifbX88..
FOP th.~OMOM     &Y&tn    thb tWb WtOf      t#L%8'Opini~tOt,h0
eff*ot th8t .a state oauna$ imps*   a tas on 86t8~ beyood it*
bound8vloa, ro:do~wt~aie hov tha mwda of tmtion 1, b.aorsr
i8 It Qonoeraa g88 predwbd la ""thy          'rtatq,,
                                                    oas,be given          or-‘
f$a~~,Uo~otrwdabe~th8tthetox                &8llbe@dbytho
                 %hOYWdS    Of 8bOtiOB 1 d0.I.WtjWJ~iEQ08iIl&
on,uhyaab.0th~ than the 'prodwor" the t8x beied on gar pro-
dwed outride of the Btato.   We do.-not800 hov Baotlon 1 rill
8U&QMXt th8 1Oty Of 8 t&X hued  On 688 produord bbyond the
bOWdWib8         Of thb 8t8tb Of tOXB8,

            ‘!&o  8&y     08hW oplrt Of th0  8tatUta~  that d&8   rith
.@a prodwed outaldo of TU8a la ~&otlon 8, qoo$ed ebove.
 Bobs it levy 8 tar th8t oen b0 en?oMod?            If0chlqlrit doer
 not. &laidSbotloa 8 povldor th8t in thb oreat ‘the bssir
 to be-urrdlna8loill8ting       8t8x onpa       importodlnto thla
 Btato be dooWod        top soy re88on to be . . .lr&Ud' then there
 ah8ll bb glk~Wl on all @a fmpwtod into this Stat0 8 tax of
 fir0 (5~)per 0-t of th, mukot         v8lw of aisfd688 upon the
 ffF8t sole 0s raid g88 dthfa        this st8to.’     Fh8t la 8ll 0s thy
 provision,,,  - it d0O8~IWk 88y MJtbing 818,O. im0 (Uh8t m80Il)
  18 E;hi8 t~.2O~iOdO+Mt?.      yho 18 8uOporOd t0 pm it, thO
.‘rrl?crr or tho buyor? The statute  do08 aot 8aj.  Uo think
  aud aeotlon 8 la ?rtUy    defootlve, and thw8fQre   vholly ln-
 operatim, beomne 0s meld roflure         on the   prt   0s   the   laglrla-
 turetopreroribevho         -pay      8ridtu.
           our 8Mvbr to YOU' first quertlon 18 th8t   tho oca-
 psn~ you Mk 8bOut i8 not X'bQUfUd by YirtUb Of said &tiol8
 7047, VJ.C.&,   to oolleot '8 tw on, or by rirtue or, the ga8
 ltbUy8thatW8piOdUOOdin&VU%ri8W%0l'in~OthO~              8t8tO
 OUt8ldO 0s Tox88j mhd 2lkwl80 rud 00mpsny is not rowirbd
 w virtue of l8ld statute to pay awh 4 W&x l? the gra m8 pro-
 dwed outllde Of 'feu8. BOUeYOF, 88fd w         18 requlrod to
                                                                                         508

xonorf4bleQeorgb FL Bhommrd, p8ge 9


oolloot 8Wh 8 tar if the gSs rci8 produoed in Pezsa, by deduot-
ingthe slpoupt~o?the tcU ?rom the purahero prloo sndpaylng
8eld tar to th0 &SU@SO=Or  in the Mnuer grO8Oribed by 8t8t-
ute, ii the 8aabhab not alrea@ been paid;
          our   anavor   to   your   aotoond   QW8tiOU      i8    that      the   ooa-
pany yiiu88k about Is not reqalr~sdby Virtue   Of said 8t8tute to
rb&mrtMd~~t8XOm,           OrbyY%S'tue OfgOr podwedin      bUi8-
f8m 0~ in MY othw    8trte   6iitaido0s Texa8.
                                                    Your8        very    truly


                                               ATTORHXYQ-Qf~-




                                                                     .-